Case: 20-10878      Document: 00515913534          Page: 1     Date Filed: 06/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 24, 2021
                                   No. 20-10878
                                                                          Lyle W. Cayce
                                 Summary Calendar
                                                                               Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Chansellor Ormon Hill,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:20-CR-35-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Chansellor Ormon Hill appeals the 240-month sentence imposed by
   the district court following his guilty-plea conviction of sexual exploitation of
   children. The sentence fell below the applicable guidelines range.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10878      Document: 00515913534           Page: 2    Date Filed: 06/24/2021




                                     No. 20-10878


          Even if the Government made a clearly erroneous statement at
   sentencing regarding the unavailability of civil commitment during
   supervised release, Hill fails to show that the district court procedurally erred
   by sentencing him based upon that statement. See Gall v. United States, 552
   U.S. 38, 49-51 (2007). We presume that Hill’s below-guidelines sentence is
   substantively reasonable, see United States v. Simpson, 796 F.3d 548, 557 (5th
   Cir. 2015), and his mere disagreement with the district court’s balancing of
   the 18 U.S.C. § 3553(a) factors is not sufficient to rebut that presumption, see
   United States v. Koss, 812 F.3d 460, 472 (5th Cir. 2016). Hill fails to show
   that the district court abused its discretion by imposing a substantively
   unreasonable sentence. See Gall, 552 U.S. at 51.
          AFFIRMED.




                                          2